USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 1 of 27
                                          02D03-2009-CT-000440                                                        Filed: 9/4/2020 12:18   PM
                                                                                                                                          Clerk
     USDC IN/ND case 1:20-cv-00445
                                Allen document
                                      Superior Court1-2
                                                     3  filed 12/04/20 page 2 of 27                                       Allen County, Indiana
                                                                                                                                              MC


                                             STATE OF INDIANA
                                ALLEN CIRCUIT/SUPERIOR COURT

CHERYL KOCH,

       Plaintiff,



       VS.                                             vvvvvvvvv
                                                                       CAUSE NO.

BOB EVANS RESTAURANTS, LLC,

       Defendant.


                                COMPLAINT AND JURY DEMAND

       Plaintiff Cheryl    Koch, by counsel, for her Complaint against Defendant Bob Evans

Restaurants,   LLC,   state as follows:


        1.      Plaintiff Cheryl      Koch   is,   and was         at all relevant   times herein, a resident 0f Marion


County, Indiana (hereinafter, “‘Koch”)


       2.       Defendant Bob Evans Restaurants,                    LLC   is   an Ohio corporation authorized t0


conduct business in the State 0f Indiana, which maintains and operates a store located in Fort


Wayne, Allen County, Indiana          (hereinafter,   “Bob Evans”).

                                           Jurisdiction            and Venue

       3.       The Court has personal jurisdiction over Koch because she                       is   a citizen 0f Indiana.


       4.       The Court has personal jurisdiction over Bob Evans because                           (a)   Bob Evans does

business in Indiana, (b)   Bob Evans caused personal                  injury   by an   act or omission      done Within

Indiana, and (c)    Bob Evans owns,      uses, 0r possesses real property 0r an interest in real property


in Indiana.


       5.       The Court has    subj ect matter jurisdiction over the                 Complaint because the claims


asserted arise under the   common and        statutory laws 0f Indiana.


       6.       Allen County     is   the proper venue for the Complaint because the tort at issue
      USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 3 of 27


occurred in Allen County, Indiana.


                                            Facts    Common t0 All Counts

          7.      At   all   times relevant t0 this Complaint,         Bob Evans owned, used       0r possessed real


property 0r an interest in real property located in Fort Wayne, Allen County, Indiana.


          8.      On    September 28, 2018, Koch was            at a   Bob Evans   restaurant located in      Wayne,

Allen County, Indiana.


          9.      On    September 28, 2018, the Bob Evans had a women’s restroom                    in the restaurant


for patrons t0 use.


          10.     On    September 28, 2018, while using the women’s restroom                  in the   Bob Evans

restaurant,     Koch   slipped and   fell   0n What appeared,    after the fall, t0   be water   left in   center of the


ﬂoor.


                                                       Count One:

                                                        Negligence


          For Count One 0f her Complaint against Bob Evans, Koch alleges as follows:


          11.     Koch       incorporates   by reference    the allegations contained in paragraphs           1   through


10 0f this Complaint.


          12.     Bob Evans owed Koch               a duty of reasonable care to protect her from the risk of


harm    as a patron in the restaurant.


          13.     Bob Evans breached          its   duty to Koch.


          14.     As    a proximate result 0f the negligence of Bob Evans’ duty of care,                   Koch   slipped


and   fell.



          15.     As    a proximate result of the negligence 0f Bob Evans,             Koch   suffered damages.
       USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 4 of 27


         WHEREFORE,           Plaintiff Cheryl   Koch, by counsel, for Count One 0f her Complaint

against Defendant     Bob Evans     Restaurants,   LLC,     requests that the Court enter Judgment in her


favor and against Defendant        Bob Evans                   LLC,     in an   amount sufﬁcient        compensate




                                                W
                                                 Restaurant,                                       t0


Plaintiff for her   damages, for pre-judgment       interest, for the costs      0f this action, and for   all   other


proper relief in the premises.




         Plaintiff Cheryl     Koch, by counsel, pursuant       t0   Rule 38(B) 0f the Indiana Rules 0f Trial


Procedure, respectfully demands        trial   by Jury   in this cause.


                                                     HARRINGTON LAW, P.C.



                                                                mmf:
                                                           William o. Hamﬁgton, #14843—49
                                                           Attorneys for Plaintiff Cheryl      Koch
105 North Washington Street
Danville, Indiana46122
Phone: (317) 745-1300
Fax:     (3 17)   745-23 13
Email: bilngharringtonlaw. us
                                          02D03-2009-CT-000440                                                              Filed: 9/4/2020 12:18   PM
                                                                                                                                              Clerk
        USDC IN/ND case 1:20-cv-00445
                                   Allen document
                                         Superior Court1-2
                                                        3  filed 12/04/20 page 5 of 27                                        Allen County, Indiana
                                                                                                                                                    MC


                                             STATE OF INDIANA
                                   ALLEN CIRCUIT/SUPERIOR COURT

CHERYL KOCH,

          Plaintiff,


          vs.                                             VVVVVVVVV
                                                                             CAUSE NO.

BOB EVANS RESTAURANT, LLC,

          Defendants.


                      E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE


    1.    The party 0n Whose behalf this form            is           being ﬁled      is:



          Initiating      X           Responding                               Intervening             ;
                                                                                                           and

          the undersigned attorney     and   all   attorneys listed                 on this form now appear      in this case for

          the following parties:

          Name    of party: Plaintiff Cheryl       Koch

(List   0n a continuation page additional parties                     this   attorney represents in this case.)

    2.    Attorney information for service as required by Trial Rule 5(B)(2)


          William O. Harrington                                                         Attorney No. 14843 -49
          Harrington Law, P.C.                                                          Phone:   (3   17)745- 1 300
          105 North Washington Street                                                   Fax:     (3   17)745-2313
          Danville,     IN 46122                                                        E—mail:bilngharringtonlawus


          IMPORTANT:            Each attorney speciﬁed 0n                    this   appearance:

          (a)          certiﬁes that the contact information listed for him/her                        on the Indiana Supreme
                       Court R011 of Attorneys     is   current and accurate as 0f the date of this
                       Appearance;
          (b)          acknowledges that all orders, opinions, and notices from the court in this
                       matter that are served under Trial Rule 86(G) will be sent t0 the attorney at
                       the email address(es) speciﬁed by the attorney on the Roll 0f Attorneys
                       regardless 0f the contact information listed above for the attorney; and
          (c)          understands that he/she     is   solely responsible for keeping his/her R011 of
                       Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                       2(A).


    3.    This   is   a Civil Tort (CT) case type as deﬁned in administrative Rule 8(B)(3).
 USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 6 of 27



4.   This case involves child support issues. Yes                       No _X_

5.

     0r a no       —   contact order.   Yes      No   L
     This case involves a protection from abuse order, a workplace Violence restraining order,
                                                                            mustprovide an
                                                            (If Yes, the initiatingparty
     addressfor the purpose oflegal service but that address should not be one that exposes
     the whereabouts ofa petitioner.) The party shall use the following address for purposes
     of legal service:
                                Attorney’s address

                                The Attorney General Conﬁdentiality program address
                                (contact the Attorney General at 1-800-321- 1 907 0r e-mail address             is

                                conﬁdential@atg.in.g0v).

                                Another address (provide)



This case involves a petition for involuntary commitment. Yes                               No _X
6.   If Yes above, provide the following regarding the individual subj ect to the petition for

     involuntary commitment:

       a.     Name       of the individual subject to the petition for involuntary commitment            if   it is

              not already provided in #1 above:



       b.     State of Residence 0f person subject t0 petition:

       c.     At     least   one 0f the following pieces of identifying information:

             (i)       Date of Birth

             (ii)      Driver’s License    Number

                       State   Where issued                 Expiration date

             (iii)     State   ID number

                       State   Where issued                 Expiration date

             (iV)      FBI number

             (V)       Indiana Department 0f Corrections    Number

      (Vi)    Social Security       Number is   available and   is   being provided in an attached
              conﬁdential document Yes                N0
7.   There are related cases: Yes                    N0 _X_          (Ifyes, list   0n continuation page.)
     USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 7 of 27


    8.    Additional information required by local rule:



   9.     There are other party members: Yes             N0    X    (Ifyes, list   0n continuation page.)

    10.   This fonn has been served 0n   all   other parties and Certiﬁcate 0f Service   is   attached:

          Yes       No    X


                                                   HARRINGTON LAW, P.C.



105 North Washington Street
Danville,   IN 46122
Tel: (3 17)745- 1 300
                                                   By:        aﬂ' > 3          C
                                                          William O. Harrfngton, 14843-49

Fax: (3 1 7)745-23 13
E-mail: bill@harringtonlaw.us
                                                02D03-2009-CT-000440                                                   Filed: 9/4/2020 12:18   PM
                                                                                                                                         Clerk
       USDC IN/ND case 1:20-cv-00445
                                  Allen document
                                        Superior Court1-2
                                                       3  filed 12/04/20 page 8 of 27                                    Allen County, Indiana
                                                                                                                                               MC

                                                  STATE OF INDIANA
                                    ALLEN CIRCUIT/SUPERIOR COURT

CHERYL KOCH,                                             )



         Plaintiff,                                      g



         VS_                                             g          CAUSE NO.

BOB EVANS RESTAURANTS, LLC,



                                                      M
                                                         3



         Defendant.                                      3




TO:      Bob Evans Restaurants, LLC
         CT Corporation        System
         334 North Senate Avenue
         Indianapolis, IN 46204


         You have been      sued by the person(s) named “Plaintiff(s)”, in the Court stated above.
The nature 0f the suit     against you is stated in the Complaint which is attached to this document.
The Complaint also states      the       demands which       the P1aintiff(s) have   made and wants from you.

         You must answer the Complaint in writing, by your 0r your attorney, within twenty-three
(23)   days commencing the day after you receive this Summons and the Complaint. If you fail t0
timely answer the Complaint, a judgment by default                  my be   entered against   you     for   what the
Plaintiff(s)   has demanded.


         If you   have a claim for relief against the         P1aintiff(s) arising   from the same transaction or
occurrence,     you must   assert   it   in   you written answer.



Date
         9/4/2020                                            WM/I/WMC
                                                         Clerk, Allen éircuit and Superior Courts


Attorney for      Plaintiff:                                                Service by:

William O. Harrington #14843-49                                             E        Certiﬁed
                                                                                                 m'
                                                                                                      ail

HARRINGTON LAW, P.C.
105 N. Washington        St.                                                U        Sheriff o
Danville,     IN 46122
Phone:   (3   17)745- 1 300                                                 D        Other:
Fax: (3 17)745-23 13
Email: bilngharringtonlawus
                                                                                                           Filed: 9/4/2020 1:43   PM
                                                                                                                            Clerk
     USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 9 of 27                                 Allen County, Indiana
                                                                                                                                  KS



                                        STATE OF INDIANA
                                    ALLEN SUPERIOR COURT NO.                  3


CHERYL KOCH,

       Plaintiff,



       V.                                          vvvvvvvvv
                                                                  CAUSE NO.    02D03-2009-CT-440

BOB EVANS RESTAURANT, LLC,

       Defendant.


                            CERTIFICATE OF ISSUANCE OF SUMMONS

       Plaintiff Cheryl      Koch, by counsel, notiﬁes the Court         that a true   and accurate copy of the

Complaint and Jury     Demand and Summons, ﬁled on September 4,                   2020, was served 0n


Defendant Bob Evans Restaurant,           LLC Via certiﬁed mail (7017        1070 0000 7898 9714), return


receipt requested   on September     4,   2020.


                                                   HARRINGTON LAW, P.C.



                                                                  ZENC
                                                               William 0. Harrﬁgton, 14843—49


                                                   Attorney for Plaintiff Cheryl          Koch
105 North Washington Street
Danville, Indiana46122
Phone: (317) 745-1300
Email: bill@harringt0nlaw.us
                                     CERTIFICATE OF SERVICE

       I   certify that a   copy of the foregoing has been served on the following party of record by
First Class U.S. Mail, postage—paid, this        4th        day of September, 2020:

       Bob Evans      Restaurants,   LLC
       CT Corporation   System
       334 North Senate Avenue
       Indianapolis, IN 46204
                                                                   2rd 7)
                                                   William O. Harringtfﬁl
                                                                                    C
  USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 10 of 27




STATE OF INDIANA            )
                                                               ALLEN SUPERIOR COURT
                            )SS.
COUNTY OF ALLEN             )
                                                               CAUSE NO.       02D03—2009-CT—440

CHERYL KOCH,
       Plaintiff,



vs.                                                VVVVVVV
                                                              ORDER SETTING CASE
                                                              MANAGEMENT CONFERENCE
BOB EVANS RESTAURANT,                LLC,
       Defendant.



This cause has been assigned to Judqe Jennifer                          L.   DeGroote.

PLAINTIFF       IS    DIRECTED TO SERVE A COPY OF THIS ORDER
SETTING CASE MANAGEMENT CONFERENCE ON DEFENDANT(S).

The   parties qr their attorneys to this action are                     hereby directed       to   appear
before      Jenmfer    DeGroote     for     a    Case Management Conference on
November       9,   2020, at 2:00   gm.    to   conSIder, among other matters:

       1.    Appointment of a mediator and the scheduling of mediation;
       2.    Venue and jurisdiction;
       3.    Factual and legal contentions of the parties;
      4.     Contested and stipulated facts and legal issues;
       5.    Simplification of issues;
       6.    The types    of discovery,    and discovery deadlines;
       7.    Expert witnesses;
       8.    Dispositive motions      and issues, and                        setting   the   motions for
       he ﬁng;
       9.    Scheduling additional        pre-trial            conferences; and
       10. Jury requests/waiver.


The Court now Orders            that absent a separate                   Order to the contrary, all
pleadings, motions, and requests for relief                         shall be set for hearing at the




                                            Page   I         of 2
     USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 11 of 27



Case Management Conference.‘

Each      party      must be represented Case Management Conference by
                                                      at the
the attorney who expects to try this case, who shall come with authority to
agree upon a mediator, to stipulate issues and undisputed facts and, where
possible, agree to the admission into evidence or                             waive any requirements
                  documentary evidence.
for the formal proof of                                                     Counsel shall attend the
Case   Management    Conference    telephonically by making
arrangements in advance of the scheduled hearing by calling
CourtCall at 888-882-6878.

All  unrepresented persons shall make arrangements for the
telephonic appearance at least one (1) business day in advance of the
hearing by contacting the Court by e-mailing the Court at
kelly.sistevaris@al|ensugeriorcourt.us by calling the Court at 260-449-
7544 to provide the telephone number at which the Court can reach
the participant.


As a      result of the         Case Management Conference, the Court may                               limit   the
time t0 complete discovery or to file any pre—trial motions; set a date for any
final pre-trial conference or other conference; and/or establish a schedule
for    the ﬁling  any proposed pre—trial order, stipulations, or lists of
                           of
witnesses and exhibits. The schedule established as a result of the Case
Management Conference shall mt be modified except by order of ,the Court
upon a showing of good cause.




September            8..   2020                       QMJUDEEJDENNIFER
                                                                               (vow   QeMooJ—L
                                                                                      LT   DEGROOTE




                 if the motion Is otherwise subject to Ind. Trial Rule 53.1, absent waiver of the time limitation
l
    However.
set out   in   the Rule. the Court shall rule upon the motion at the Case Management Conference.



                                                       Page 2 of2
                                                                                     Filed: 9/21/2020 11:40 AM
                                                                                                          Clerk
    USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 12 of             27 Allen County, Indiana
                                                                                                            KS



 STATE OF INDIANA                )         ALLEN SUPERIOR COURT NO. 3
                                 )   SS:
 COUNTY OF ALLEN                 )         CAUSE NO.: 02D03-2009-CT-000440

 CHERYL KOCH,                              )
                                           )
        Plaintiff,                         )
                                           )
        vs.                                )
                                           )
 BOB EVANS RESTAURANTS, LLC,               )
                                           )
        Defendant.                         )

              E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

This Appearance Form must be filed on behalf of every party in a civil case.

       1.      The party on whose behalf this form is being filed is:

               Initiating            Responding X       Intervening ____; and

       the undersigned attorney and all attorneys listed on this form now appear in this
       case for the following parties: Bob Evans Restaurants, LLC

       Name of party: Defendant

       Address of party (see Question # 5 below if this case involves a protection from
       abuse order, a workplace violence restraining order, or a no-contact order)
       _______________________________________________________________________
       _______________________________________________________________________
       Telephone # of party _____________________________________

(List on a continuation page additional parties this attorney represents in this case.)

   2. Attorney information for service as required by Trial Rule 5(B)(2)
               Michael B. Langford, Attorney No.: 18046-53
               Scopelitis Garvin Light Hanson & Feary, P.C.
               10 W. Market Street, Suite 1400
               Indianapolis, IN 46204
               Phone: (317) 637-1777
               Fax: (317) 687-2414
               e-mail: mlangford@scopelitis.com
USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 13 of 27


   IMPORTANT: Each attorney specified on this appearance:

   (a)     certifies that the contact information listed for him/her on the Indiana
           Supreme Court Roll of Attorneys is current and accurate as of the date of
           this Appearance;
   (b)     acknowledges that all orders, opinions, and notices from the
           court in this matter that are served under Trial Rule 86(G) will
           be sent to the attorney at the email address(es) specified by the
           attorney on the Roll of Attorneys regardless of the contact
           information listed above for the attorney; and
   (c)     understands that he/she is solely responsible for keeping his/her Roll of
           Attorneys contact information current and accurate, see Ind. Admis.
           Disc. R. 2(A).
   Attorneys can review and update their Roll of Attorneys contact information on
   the Courts Portal at http://portal.courts.in.gov.

3. This is a CT case type as defined in administrative Rule 8(B)(3).

4. This case involves child support issues. Yes ____ No X (If yes, supply social
   security numbers for all family members on a separately attached document filed
   as confidential information on light green paper. Use Form TCM-TR3.1-4.)

5. This case involves a protection from abuse order, a workplace violence restraining
   order, or a no – contact order. Yes ____ No X (If Yes, the initiating party must
   provide an address for the purpose of legal service but that address should not be
   one that exposes the whereabouts of a petitioner.) The party shall use the following
   address for purposes of legal service:
   ________        Attorney’s address
   ________        The Attorney General Confidentiality program address
                   (contact the Attorney General at 1-800-321-1907 or e-mail
                   address is confidential@atg.in.gov).
   ________        Another address (provide)
                   __________________________________________________________

6. This case involves a petition for involuntary commitment. Yes ____ No X

If Yes above, provide the following regarding the individual subject to the petition for
    involuntary commitment:

     a. Name of the individual subject to the petition for involuntary commitment
         if it is not already provided in #1 above:
         ____________________________________________
     b. State of Residence of person subject to petition: _______________
     c. At least one of the following pieces of identifying information:
        (i) Date of Birth ___________

                                         2
USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 14 of 27


       (ii) Driver’s License Number ______________________
             State where issued _____________ Expiration date __________
       (iii) State ID number ____________________________
             State where issued _____________ Expiration date ___________
       (iv) FBI number __________________________
       (v) Indiana Department of Corrections Number ________________
       (vi) Social Security Number is available and is being provided in an attached
             confidential document Yes ____ No ____

7. There are related cases: Yes ____ No X (If yes, list on continuation page.)

8. Additional information required by local rule:
   _____________________________________________________________________

9. There are other party members: Yes __ No X (If yes, list on continuation page.)

10. This form has been served on all other parties and Certificate of Service is
    attached: Yes X No___

                                     Respectfully submitted,


                                     /s/Michael B. Langford
                                     Michael B. Langford, Attorney No. 18046-53
                                     Scopelitis, Garvin, Light, Hanson &
                                     Feary, P.C.
                                     10 West Market Street, Suite 1400
                                     Indianapolis, IN 46204
                                     Tel. (317) 637-1777
                                     Fax (317) 687-2414
                                     mlangford@scopelitis.com

                                     Attorney for Defendant, Bob Evans
                                     Restaurant, LLC




                                       3
   USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 15 of 27


                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been electronically served upon
the following counsel of record through the Indiana E-Filing System on September
21, 2020:

       William O. Harrington
       HARRINGTON LAW, P.C.
       bill@harringtonlaw.us

                                        /s/Michael B. Langford
                                        Michael B. Langford/#18046-53

Scopelitis Garvin Light Hanson & Feary, P.C.
10 West Market Street, Suite 1400
Indianapolis, Indiana 46204
(317) 637-1777
(317) 687-2414 – fax




                                           4
                                                                                 Filed: 9/24/2020 8:57 AM
                                                                                                     Clerk
   USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 16 of         27 Allen County, Indiana
                                                                                                       KS



 STATE OF INDIANA              )          ALLEN SUPERIOR COURT NO. 3
                               )   SS:
 COUNTY OF ALLEN               )          CAUSE NO.: 02D03-2009-CT-000440

 CHERYL KOCH,                             )
                                          )
       Plaintiff,                         )
                                          )
       vs.                                )
                                          )
 BOB EVANS RESTAURANTS, LLC,              )
                                          )
       Defendant.                         )

        DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
       PLAINTIFF’S COMPLAINT AND DEMAND FOR TRIAL BY JURY

                                              I.

                                         ANSWER

      Defendant, Bob Evans Restaurants, LLC, by counsel, pursuant to Ind. Rules

of Procedure, Trial Rule 8(B), and for its Answer to the Complaint of Plaintiff, Cheryl

Koch, states as follows:

      Defendant denies each and every allegation in the Complaint not specifically

admitted herein as being true.

      1.     Defendant is without sufficient information or knowledge to either

admit or deny the allegations contained in Paragraph 1 of the Complaint.

      2.     Defendant admits the allegations contained in Paragraph 2 of the

Complaint.

                             Jurisdiction and Venue

      3.     Defendant is without sufficient information or knowledge to either

admit or deny the allegations contained in Paragraph 3 of the Complaint.
   USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 17 of 27


      4.     Defendant admits the allegations contained in Paragraph 4 of the

Complaint, except Defendant denies that Bob Evans “caused personal injury by an

act or omission.”

      5.     Defendant admits the allegations contained in Paragraph 5 of the

Complaint.

      6.     With respect to Paragraph 6 of the Complaint, Defendant denies that it

committed a tort, but admits that Allen County is a proper venue for the Complaint

given that Plaintiff is making allegations that arise from an alleged incident in Allen

County, Indiana.

                           Facts Common to All Counts

      7.     Defendant admits the allegations contained in Paragraph 7 of the

Complaint.

      8.     Defendant is without sufficient information or knowledge to either

admit or deny the allegations contained in Paragraph 8 of the Complaint.

      9.     Defendant admits the allegations contained in Paragraph 9 of the

Complaint.

      10.    Defendant is without sufficient information or knowledge to either

admit or deny the allegations contained in Paragraph 10 of the Complaint.

                                    Count One:

                                     Negligence

      11.    With respect to Paragraph 11 of the Complaint, Defendant incorporates

its responses to Paragraphs 1 through 10 of the Complaint as if fully repeated herein.



                                          2
    USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 18 of 27


       12.    With respect to Paragraph 12 of the Complaint, Defendant admits that

Bob Evans owes a duty of reasonable care to its restaurant patrons, but further states

that all patrons, including Plaintiff, owe a duty of reasonable care as well.

       13.    Defendant denies the allegations contained in Paragraph 13 of the

Complaint.

       14.    Defendant denies the allegations contained in Paragraph 14 of the

Complaint.

       15.    Defendant denies the allegations contained in Paragraph 15 of the

Complaint.

       WHEREFORE, Defendant, Bob Evans Restaurants, LLC, by counsel,

respectfully requests Plaintiff taking nothing by way of her Complaint, for costs of

this action and for all other proper relief in the premises.

                                           II.

                                AFFIRMATIVE DEFENSES

       Defendant, Bob Evans Restaurants, LLC, by counsel, pursuant to Ind. Rules

of Procedure, Trial Rule 8(C), and for its Affirmative Defenses to the Complaint of

Plaintiff, states as follows:

       1.     Plaintiff was more than 50% at fault for the total of the occurrence, and

therefore Plaintiff’s Complaint for Damages is barred.

       2.     In the alternative, if Plaintiff’s fault is equal to or less than 50% of the

total of the occurrence, then Plaintiff’s damages should be diminished in proportion

to her comparative fault.



                                            3
   USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 19 of 27


      3.     Plaintiff may have incurred the risk of her damages.

      4.     Plaintiff may have received collateral source payments, and therefore

Defendant is entitled to a setoff as to the amount of collateral source payments

received by Plaintiff.

      5.     Plaintiff fails to state a claim upon which relief can be granted for

prejudgment interest.

      6.     Defendant reserves the right to amend and/or supplement its

Affirmative Defenses as investigation and discovery continue.

      WHEREFORE, Defendant, Bob Evans Restaurants, LLC, by counsel,

respectfully requests Plaintiff taking nothing by way of her Complaint, for costs of

this action and for all other proper relief in the premises.

                                          III.

                         DEMAND FOR TRIAL BY JURY

      Defendant, Bob Evans Restaurants, LLC, by counsel, and pursuant to Ind.

Rules of Procedure, Trial Rule 38(B), respectfully demands that this matter be set for

trial by jury on all matters herein.




                                           4
     USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 20 of 27


                                        Respectfully submitted,


                                        /s/Michael B. Langford
                                        Michael B. Langford, Attorney No. 18046-53
                                        Scopelitis, Garvin, Light, Hanson &
                                        Feary, P.C.
                                        10 West Market Street, Suite 1400
                                        Indianapolis, IN 46204
                                        Tel. (317) 637-1777
                                        Fax (317) 687-2414
                                        mlangford@scopelitis.com

                                        Attorney for Defendant, Bob Evans
                                        Restaurant, LLC

                           CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been electronically served upon
the following counsel of record through the Indiana E-Filing System on September
24, 2020:

          William O. Harrington
          HARRINGTON LAW, P.C.
          bill@harringtonlaw.us

                                        /s/Michael B. Langford
                                        Michael B. Langford/#18046-53

Scopelitis Garvin Light Hanson & Feary, P.C.
10 West Market Street, Suite 1400
Indianapolis, Indiana 46204
(317) 637-1777
(317) 687-2414 – fax

4849-5049-9275, v. 1




                                           5
                                                                                                 Filed: 9/25/2020 1:28 PM
                                                                                                                     Clerk
     USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 21 of                       27 Allen County, Indiana
                                                                                                                       KS



                                   STATE OF INDIANA
                               ALLEN SUPERIOR COURT NO. 3

CHERYL KOCH,                                   )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )      CAUSE NO. 02D03-2009-CT-440
                                               )
BOB EVANS RESTAURANT, LLC,                     )
                                               )
        Defendant.                             )

                         PLAINTIFF’S MOTION FOR EXTENSION
                         OF TIME TO RESPOND TO DISCOVERY

       Plaintiff Cheryl Koch, by counsel, moves the Court for a thirty (30) day extension of time

to respond to Defendant Bob Evans Restaurant, LLC’s First Set of Interrogatories and Requests

for Production of Documents to Plaintiff and in support of said Motion, Plaintiff shows the Court

as follows:

       1.      On or about September 21, 2020, Plaintiff Cheryl Koch served the Defendant’s

First Set of Interrogatories and Request for Production of Documents to Plaintiff.

       2.      Plaintiff's responses to the discovery requests are currently due on or about

October 21, 2020.

       3.      Plaintiff will require additional time to prepare appropriate responses to the

discovery requests.

       4.      This is Plaintiff’s first motion for extension of time to respond to these discovery

requests.

       WHEREFORE, Plaintiff Cheryl Koch, by counsel, moves the Court for a thirty (30) day

extension of time, through and including November 20, 2020, to respond to Defendant Bob Evans

Restaurant, LLC’s First Set of Interrogatories and Requests for Production of Documents to
     USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 22 of 27


Plaintiff , and for all other proper relief in the premises.

                                                HARRINGTON LAW, P.C.




                                                By:_______________________________________
                                                   William O. Harrington, 14843-49

                                                Attorney for Plaintiff Cheryl Koch

105 North Washington Street
Danville, Indiana 46122
Phone: (317) 745-1300
Email: bill@harringtonlaw.us

                                   CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing and the proposed order have been served
electronically on the following counsel of record via the IEFS, this 25th day of September, 2020:

        Michael B. Langford
        SCOPELITIS GARVIN LIGHT
        HANSON & FEARY, P.C.
        10 West Market Street
        Suite 1400
        Indianapolis, IN 46204
        mlangford@scopelitis.com

                                                __________________________________________
                                                William O. Harrington




                                                    2
     USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 23 of 27


                                           STATE OF INDIANA
                                       ALLEN SUPERIOR COURT NO.                3


 CHERYL KOCH,

          Plaintiff,



          V.                                           vvvvvvvvv
                                                                   CAUSE NO.   02DO3-2009-CT-440

 BOB EVANS RESTAURANT, LLC,

          Defendant.


                          ORDER GRANTING PLAINTIFF’S MOTION FOR
                       EXTENSION OF TIME TO RESPOND TO DISCOVERY

         Plaintiff Cheryl    Koch, by counsel, has ﬁled her Motion for Extension 0f Time         to   Respond

t0 Discovery.


         The Court, having considered        said   Motion and being otherwise duly advised     in the


premises,      now ﬁnds   that said   Motion should be granted.

         IT IS   THEREFORE ORDERED that Plaintiff Cheryl Koch is granted a thirty (3 0) day

extension of time, through and including        November 20, 2020,       t0   respond to Defendant   Bob Evans

Restaurant,     LLC’s   First Set   0f Interrogatories and Requests for Production 0f Documents t0


Plaintiff.




Date:   September 30, 2020
                                                                                           AH
                                                      Judge, Allen Superior Court N0. 3


Copies   t0:

William O. Harrington


Michael B. Langford
                                                                                             Filed: 10/15/2020 10:21 AM
                                                                                                                   Clerk
    USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 24                      of 27 Allen County, Indiana
                                                                                                                     KS



                                   STATE OF INDIANA
                               ALLEN SUPERIOR COURT NO. 3

CHERYL KOCH,                                     )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )      CAUSE NO. 02D03-2009-CT-440
                                                 )
BOB EVANS RESTAURANT, LLC,                       )
                                                 )
       Defendant.                                )

                       PLAINTIFF’S UNOPPOSED MOTION TO HOLD
                    CASE MANAGEMENT CONFERENCE BY TELEPHONE

       Plaintiff Cheryl Koch, by counsel, moves the Court, without objection, to hold the case

management conference, currently set for November 9, 2020 at 2:00 p.m., by telephone with

Plaintiff’s counsel to initiate the call. Counsel for Defendant, Mike Langford, has been

contacted and does not object to this request.


                                                 HARRINGTON LAW, P.C.



                                                 By:_______________________________________
                                                    William O. Harrington, 14843-49

                                                 Attorney for Plaintiff Cheryl Koch

105 North Washington Street
Danville, Indiana 46122
Phone: (317) 745-1300
Email: bill@harringtonlaw.us
    USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 25 of 27


                                CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing and the proposed order have been served
                                                                        15th
electronically on the following counsel of record via the IEFS, this ___________   day of October,
2020:

       Michael B. Langford
       SCOPELITIS GARVIN LIGHT HANSON
       & FEARY, P.C.


                                             __________________________________________
                                             William O. Harrington




                                               -2-
     USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 26 of 27


                                            STATE OF INDIANA
                                        ALLEN SUPERIOR COURT NO.                      3


CHERYL KOCH,

         Plaintiff,



         V.                                              vvvvvvvvv
                                                                     CAUSE NO.        02DO3-2009-CT-440

BOB EVANS RESTAURANT, LLC,

         Defendant.


              ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO HOLD
                  CASE MANAGEMENT CONFERENCE BY TELEPHONE

         Plaintiff Cheryl      Koch, by counsel, has ﬁled her Unopposed Motion               t0   Hold Case

Management Conference by Telephone;               and,


         The Court, having considered          Plaintiff s Motion,      and being otherwise duly advised       in


the premises,       ﬁnds   that the   Motion should be granted.

         IT IS      THEREFORE ORDERED that the case management conference,                         currently set for


Noyember     9, 2020 at 2:00 ?.m. will be held b teleghone. Plaintiff’s cqunsel t0 initiate the call.
Plalntlff'scounsel shall con act {he Court at: 2310-44 -7544 once all parties are avallable and on
the conference call. Contact with the Court should occur at the time the CMC is scheduled to start.
If the Court has not been contacted within 10 minutes after the CMC is scheduled to start, the Court




                                                                        W
wjll enter an Order reflecting parties failed to appear.




 October      21,   2020                                                                  xvﬂw
                                                                      Jennifﬁr   L.   DeGroote, Judge
 USDC IN/ND case 1:20-cv-00445 document 1-2 filed 12/04/20 page 27 of 27




STATE OF INDIANA              )                           ALLEN SUPERIOR COURT

COUNTY OF ALLEN               )                           CAUSE     NO. 02DO3-2009—CT—440

CHERYL KOCH,                                      )

                       Plaintiff,                 )


                                                  )
                                                          ORDER RESETTING CASE
vs.                                               )       MANAGEMENT CONFERENCE
                                                  )

BOB EVANS RESTAURANT,LLC                      .   )

                       Defendant.                 )




The   Court,    on     its   own    motion,           now vacates      the   Case Management
Conference currently scheduled             for         November   9,   2020, at 2:00 p.m., and

RESETS    the       Case Management Conference               to   December         4,   2020, at 1:30




                                                      W
p.m. As previoust ordered,            Plaintiff shall initiate      the conference        call.




November       9,   2020                                               ﬂ 00M”
                                                  JUdéE JENNIFER             L.   DEGROOTE
